PER CURIAM.
Appellant, Kirby David Sutton, III, the natural father of Kirby David Sutton, IV, appeals from an order awarding custody of the parties’ seven-year-old son to his former wife, Eeva Sutton Molasso.
The basic point on appeal is whether the court abused its discretion in modifying its previous order.
Extensive testimony was adduced before the trial judge in support of the instant petition to modify. The parties were divorced in 1965 at which time custody of the child was awarded to the mother, Eeva, with visitation rights to the father, who was in the Armed Forces. Subsequently, Eeva married an individual of ill repute and as a result the child was exposed to an environment which was not conducive to his well-being. Appellant petitioned for award of custody which was denied by the court upon the condition that the child would not be brought in contact with Eeva’s second husband who was then in jail. Eeva later resumed cohabitation with her husband and concurrently therewith delivered the child to his paternal grandparents in accordance with the custody order. During the two years the child lived with his grandparents, Eeva obtained a divorce, married a man of good repute, established a home, and then filed this petition for custody.
The trial judge in his review of the instant case found that such a change in circumstances had occurred as to the personal life and home conditions on the part of the mother so as to require a change in custody from the grandparents to Eeva. The modification order contains liberal visitation rights to the grandparents for the months of June, July and August, and during the weekends for the rest of the year.
We find from the record substantial credible evidence to support the trial judge’s conclusion in this matter of broad discretion as to what is best for the welfare of the child, and we will not attempt to substitute our judgment for that of the Chancellor.
Affirmed.
JOHNSON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.